EXHIBIT 10.2

 

Silicon Valley Bank

 

Amendment to Loan Documents

 

(Exim Program)

 

Borrower:

 

InVision Technologies, Inc.

 

 

 

Date:

 

October 2, 2002

 

THIS AMENDMENT TO LOAN DOCUMENTS (EXIM PROGRAM) is entered into between Silicon
Valley Bank (“Silicon”) and the borrower named above (“Borrower”).

 

The Parties agree to amend the Loan and Security Agreement (Exim Program)
between them, dated November 8, 2000 (as otherwise amended, if at all, the “Exim
Loan Agreement”), as follows, effective as of the date Exim Bank approves the
modifications set forth herein and Silicon provides written notice of such
approval to Borrower.  (Capitalized terms used but not defined in this Amendment
shall have the meanings set forth in the Exim Loan Agreement.)

 

1.                                      Modified Covenant Regarding Copyright
Filings.  Subclause (ii) of Section 9(3) of the Schedule to Loan and Security
Agreement (Exim Program) that currently reads as follows:

 

(ii) cause all of its computer software and copyrights, the licensing of which
results in Accounts, or which is material to its business to be registered with
the United States Copyright Office,

 

is hereby deleted.

 

2.                                      Representations True.  Borrower
represents and warrants to Silicon that all representations and warranties set
forth in the Exim Loan Agreement, as amended hereby, are true and correct.

 

3.                                      General Provisions.  This Amendment, the
Exim Loan Agreement, any prior written amendments to the Exim Loan Agreement
signed by Silicon and Borrower, and the other written documents and agreements
between Silicon and Borrower set forth in full all of the representations and
agreements of the parties with respect to the subject matter hereof and
supersede all prior discussions, representations, agreements and under­standings
between the parties with respect to the subject hereof.  Except as herein
expressly amended, all of the terms and provisions of the Exim Loan Agreement,
and all other documents and agreements between

 

1

--------------------------------------------------------------------------------


 

Silicon and Borrower shall continue in full force and effect and the same are
hereby ratified and confirmed. 

 

Borrower:

 

Silicon:

 

 

 

INVISION TECHNOLOGIES, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

 

By

 /s/ Donald Mattson

 

 

By

 /s/ Quentin Falconer

 

 

President or Vice President

 

 

Title

Senior VP

 

 

 

 

 

 

By

 /s/ Ian Johnston

 

 

 

 

Secretary or Ass’t Secretary

 

 

 

 

2

--------------------------------------------------------------------------------